LOTTINGER, Judge.
This is a suit, sounding in tort, by petitioner, Charles M. Sotile, for personal injuries resulting from a three-automobile *109collision. The defendants are Afred Le-Blanc, Jr., and his insurer, Audubon Insurance Company and Bryant Dowden, Sr., and his insurer, Southern Farm Bureau Casualty Insurance Company. The Lower Court awarded judgment in favor of defendants and dismissed petitioner’s suit.
This suit is one of eight suits which have been appealed before this Court and which resulted from the alleged accident. In our master opinion this day handed down in the suit entitled Poirrier v. Audubon Insurance Company, La.App., 120 So.2d 90, we went into a lengthy discussion as to the details of the accident and the negligence, or lack of negligence of the numerous parties. Because of the reasons given in our said opinion, we find that the petitioner in this suit is> entitled to a judgment in his favor against Alfred LeBlanc, Jr., and his insurer, Audubon Insurance Company. The Lower Court, however, was correct in dismissing the suit as to defendants Bryant W. Dowden, Sr. and his insurer. The judgment of the Lower Court will therefore be reversed insofar as it dismissed the suit as against LeBlanc and his insurance company, and it will be affirmed insofar as Dowden and his insurer are concerned.
As to the quantum of damages suffered by petitioner, Charles M. Sotile, Dr. Rhodes J. Spedale, who treated him, testified that he received traumatic head injury, brain concussion, injury to the cervical region, fracture of the seventh rib on the left side with multiple hematoma of the chest and pleuritis. Sotile further suffered traumatic injury to both knees, injury to his left ankle and foot, bruises to his right elbow, multiple lacerations of the face, right cheek, forearm, chin, upper angle of the left eye, as well as lacerations of the neck, scalp, ears, dorsal aspect of the left hand, chin, both legs and a sprain of the right hand. He was taken to the Plaquemine Sanitarium where he remained hospitalized for a period of ten days. He was in a semi-conscious condition for approximately four hours. Dr. Spedale testified that Sotile was pretty well “bunged up”, and that the injuries received were very painful. He was on crutches for a period of several months, until about January of 1958. For a period of four or five days following the accident, Sotile spit blood, causing pleurisy, which made breathing extremely painful.
After his discharge from the hospital, Sotile continued to visit his 'doctor until just a few days before trial below. He still had scars over his body, however they are not very noticeable. His recovery was very satisfactory, and Dr. Spedale testified that, clinically speaking, he should have been healed and completely well in a period of about two months. Nevertheless, petitioner was still complaining of pain to his right knee five days before trial.
Dr. D. C. Foti, a dentist and oral surgeon, testified that he treated Sotile after Sotile had left the hospital. Dr. Foti testified that all teeth on the upper left side of the maxilla were loose and painful. Petitioner was in a “pretty bad shape” and he couldn’t talk; It was necessary to wire the teeth for a period of about six months. And although petitioner still complains of pain, his teeth have tightened somewhat. The doctor testified that it’s still a possibility of petitioner losing several teeth as a result of the accident.
Dr. Spedale’s bill was in the amount of $425, and the bill for Plaquemine Sanitarium was in the sum of $381.80. Dr. D. C. Foti testified that his charges are in the sum of $1,175, which includes two bridges that are necessary for petitioner. In addition, petitioner claims the loss of eye glasses costing $52, prescription sunglasses in the amount of $48, and clothing in the sum of $60. The special damages are therefore in the sum of $2,043. To this, we feel that the sum of $5,000 should be added for pain and suffering, as well as the serious injuries received by petitioner.
For the reasons hereinabove assigned,the judgment of the Lower Court will be *110reversed/ and there will' be judgment herein in favor of petitioner, Charles M. So-tile and against defendants, Alfred Le-Blanc, Jr., and Audubon Insurance Company, jointly and severally, in the sum of $7,043, with legal interest thereon from date of Judicial demand until paid with costs of Court, of which amount the Audubon Insurance Company shall be liable in the principal sum of $705.34, as per the apportionment set forth in the opinion this day rendered in the matter entitled Poirrier v. Audubon Insurance Company, La. App., 120 So.2d 90. The suit, as it bears against Bryant W. Dowden, Sr. and Southern Farm Bureau Casualty Insurance Company, will be dismissed.
Reversed.